DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In at least lines 6-7 of claim 1, applicant recites “the tank.” It is unclear if this refers to the “at least one of the multiple tanks” or only one tank.  For examination purposes, each recitation in claim 1 and the dependent claims will be considered to recite “the at least one tank” to reflect that there may be more than one tank. Claims 2-4, 8 and 10 also recite “the tank.” Appropriate action required.
The term “deeply anaerobic” in claim 1 is a relative term which renders the claim indefinite. The term “deeply anaerobic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any anaerobic condition will be considered to read on the claims and the claim will be considered to recite “ 
Claim 1 recites the limitation "the measured value of dissolved oxygen" in line 21.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a measured value of dissolved oxygen."
Claim 1 recites the limitation "the ammonia nitrogen" in line 26.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] ammonia nitrogen."
Claim 1 is considered vague and indefinite because it is unclear what the upper and lower range are of “substantially all of the stored carbon substrate” in line 36 and “substantially any residual ammonia nitrogen” in line 37.  For examination purposes most of the stored carbon substrate and most of residual ammonia nitrogen being removed will be considered to read on the claim.
Claim 1 recites the limitation "the stored carbon substrate" in line 26.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] stored carbon substrate."
Claim 1 recites the limitation "the utilization of the stored organic carbon substrate" in line 51.  There is insufficient antecedent basis for this limitation in the claim. It is noted that in line 26 applicant does not explicitly recite that the carbon substrate is organic, as recited in line 51. For examination purposes, the claim will be considered to recite "[[the]] utilization of the stored 
Claim 1 recites the limitation "the selection" in line 53.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] selection."
Claim 5 recites the limitation "the derivative of the measured oxygen reduction potential value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] derivative of [[the]]a measured oxygen reduction potential value."
Claim 6 recites the limitation "the derivative of the measured oxygen reduction potential value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] derivative of [[the]]a measured oxygen reduction potential value."
Claim 7 recites the limitation "the mixed liquor" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] derivative of [[the]]a measured oxygen reduction potential value."
Claim 8 recites the limitation "the second derivative of the rate of change of the oxygen reduction potential value" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] second derivative of the rate of change of the oxygen reduction potential value."
Claim 10 recites the limitation "the solid-liquid interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a solid-liquid interface."
Claim 10 recites the limitation "the clarified treated wastewater" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] clarified treated wastewater."

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
  	While it is known in the art to provide a method for removing phosphorus and nitrogen in an activated sludge wastewater treatment system with a multiple of tanks, each of the multiple of tanks operated as a sequencing batch reactor, and each of the multiple of tanks having an aeration and mixing system, said method comprising the steps of:
 	a) treating an influent wastewater in at least one of the multiple of tanks operated as a sequencing batch reactor, the influent wastewater within the at least one tank containing phosphorus and nitrogen, and a fermentation cycle achieves an  at least one tank, as indicated by an oxygen reduction potential value of less than negative 200 mV;
 	b) treating the influent wastewater containing phosphorus and nitrogen in the at least one tank following the fermentation cycle, by filling the at least one tank with said influent wastewater in an anaerobic fill cycle under said  at least one tank;
 	c) treating said influent wastewater content in the at least one tank, where a react cycle first phase follows the anaerobic fill cycle, the react cycle first phase includes mixing the content of the at least one tank after ceasing the filling of the sequencing batch reactor without an aeration of a content of the at least one tank; (see, for example, CN 201343460), in the examiner’s opinion the prior art fails to teach or render obvious the method further comprising:
 	d) maintaining a constant concentration of a dissolved oxygen in the content of the tank at a low-range setpoint of approximately 0.5 mg/L to 1.5 mg/L in the at least one tank during a react cycle second phase by controlling an input flow volume of an air stream based on [[the]]a measured value of dissolved oxygen in the content of the at least one tank;
 	e) ceasing said react cycle second phase when a derivative of rate of change of the input flow volume of the air stream into the at least one tank needed to maintain the low-range setpoint reaches a first derivative value indicating that conversion of [[the]] ammonia nitrogen in the influent wastewater content to a nitrite or to a nitrate is complete;
 	f) maintaining a constant concentration of the dissolved oxygen in the content of the tank at a high-range setpoint of approximately greater than 1.5 mg/L in the at least one tank in a react cycle third phase, by controlling the input flow volume of the air stream into the at least one tank based on the measured value of dissolved oxygen in the influent wastewater content of the sequencing batch reactor;
 	g) ceasing said react cycle third phase when a derivative of rate of change of the input flow volume of the airstream into the tank needed to maintain the selected high-range setpoint reaches a second derivative value indicating that most of [[the]]a stored carbon substrate in the influent wastewater and most of  any residual ammonia nitrogen in the influent wastewater has been oxidized;
 	h) initiating a post-react surface wasting cycle at the end of the react cycle third phase by withdrawing a waste volume of a mixed liquor component of the influent wastewater content from the surface of the at least one tank and discharging the waste volume of a mixed liquor component from the activated sludge wastewater treatment system, while maintaining a input flow volume of the airstream to an aeration diffuser array as needed to maintain a mixing of the influent wastewater content, and discontinuing the post-react surface wasting cycle after the waste volume is withdrawn to begin a settle cycle in which the content of the at least one tank settles within the at least one tank;
 	i) beginning a decant cycle by withdrawing a clarified treated wastewater from a top portion of the at least one tank, in which the clarified treated wastewater is discharged from the at least one tank; and
 	j) maximizing [[the]] utilization of the stored the at least one tank, and thereby, [[the]] selection of denitrifying phosphate accumulating organisms over non-denitrifying phosphate accumulating organisms is maximized in order to further maximize the removal of phosphorus and nitrogen in the activated sludge wastewater treatment system. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0900-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/24/22